


Exhibit 10.2

PRICE COMMUNICATIONS CORPORATION

--------------------------------------------------------------------------------

2003 LONG TERM INCENTIVE PLAN

--------------------------------------------------------------------------------

ARTICLE ONE

Purpose

        The purpose of this 2003 Long Term Incentive Plan (the "Plan") is to
enable Price Communications Corporation (the "Company") to offer key employees
and Non-Employee Directors of the Company and Designated Subsidiaries (as each
such term is defined below) performance-based stock incentives and other equity
interests in the Company and other incentive awards, thereby attracting,
retaining and rewarding such individuals, and strengthening the mutuality of
interests between such individuals and the Company's shareholders.

ARTICLE TWO
Definitions

        For purposes of this Plan, the following terms shall have the following
meanings:

        2.1    "Award"    shall mean any award under this Plan of any Stock
Option, Stock Appreciation Right, Restricted Stock, Performance Shares,
Performance Units or Other Stock-Based Award. All Awards shall be granted by,
confirmed by, and subject to the terms of, a written agreement executed by the
Company and the Participant.

        2.2    "Board"    shall mean the Board of Directors of the Company.

        2.3    "Change in Control"    shall have the meaning set forth in
Article Twelve.

        2.4    "Code"    shall mean the Internal Revenue Code of 1986, as
amended.

        2.5    "Committee"    means: (a) with respect to the application of this
Plan to Eligible Employees, a committee or subcommittee of the Board appointed
from time to time by the Board, which committee or subcommittee shall consist of
two or more non-employee directors, each of whom is intended to be, to the
extent required by Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934 ("Rule 16b-3") and Section 162(m) of the Code, a
"non-employee director" as defined in Rule 16b-3 and an "outside director" as
defined under Section 162(m) of the Code; and (b) with respect to the
application of this Plan to Non-Employee Directors, the Board. To the extent
that no Committee exists which has the authority to administer this Plan, the
functions of the Committee shall be exercised by the Board. If for any reason
the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance with the requirements of
Rule 16b-3 and Section 162(m) of the Code shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

        2.6    "Common Stock"    means the Common Stock, $.01 par value per
share, of the Company.

        2.7    "Designated Subsidiary"    shall mean one of such subsidiaries of
the Company which are designated from time to time by the Board.

        2.8    "Disability"    shall mean Total Disability as defined in the
Company's Long Term Disability Plan.

        2.9    "Eligible Employees"    shall mean the employees of the Company
and the Designated Subsidiaries who are eligible pursuant to Article 5 to be
granted Awards under this Plan.

        2.10    "Exchange Act"    shall mean the Securities Exchange Act of
1934, as amended.

--------------------------------------------------------------------------------


        2.11    "Fair Market Value"    for purposes of this Plan, unless
otherwise required by any applicable provision of the Code or any regulations
issued thereunder, shall mean, as of any date, the mean between the high and low
sales prices on the applicable date, or if no sales price is available for such
date, the mean between the closing bid and asked prices for such date, of a
share of Common Stock (i) as reported by the principal national securities
exchange in the United States on which it is then traded, or (ii) if not traded
on any such national securities exchange, as quoted on an automated quotation
system sponsored by the National Association of Securities Dealers, Inc., or if
the Common Stock shall not have been reported or quoted on such date, on the
first day prior thereto on which the Common Stock was reported or quoted. If the
Common Stock is not readily tradeable on a national securities exchange or any
system sponsored by the National Association of Securities Dealers, Inc., its
Fair Market Value shall be set by the Board on the advice of an investment
advisor in good faith.

        2.12    "Family Member"    means "family member" as defined in Section
A1(5) of the general instructions of Form S-8.

        2.13    "Incentive Stock Option"    shall mean any Stock Option awarded
under this Plan intended to be and designated as an "Incentive Stock Option"
within the meaning of Section 422 of the Code.

        2.14    "Non-Employee Director"    shall mean a director of the Company
or a Designated Subsidiary who is not an active employee of the Company or a
Designated Subsidiary.

        2.15    "Non-Qualified Stock Option"    shall mean any Stock Option
awarded under this Plan that is not an Incentive Stock Option.

        2.16    "Other Stock-Based Award"    shall mean an Award under Article
Eleven of this Plan that is valued in whole or in part by reference to, or is
payable in or otherwise based on, Common Stock.

        2.17    "Participant"    shall mean an Eligible Employee to whom an
Award has been made pursuant to this Plan.

        2.18    "Performance Cycle"    shall have the meaning set forth in
Section 10.1.

        2.19    "Performance Period"    shall have the meaning set forth in
Section 9.1.

        2.20    "Performance Share"    shall mean an Award made pursuant to
Article Nine of this Plan of the right to receive Common Stock or cash of an
equivalent value at the end of a specified Performance Period.

        2.21    "Performance Unit"    shall mean an Award made pursuant to
Article Ten of this Plan of the right to receive a fixed dollar amount, payable
in cash or Common Stock or a combination of both.

        2.22    "Reference Stock Option"    shall have the meaning set forth in
Section 7.1.

        2.23    "Restricted Stock"    shall mean an Award of shares of Common
Stock under this Plan that is subject to restrictions under Article Eight.

        2.24    "Restriction Period"    shall have the meaning set forth in
Subsection 8.3(a).

        2.25    "Retirement"    shall mean a Termination by a Eligible Employee
who is at least 55 years of age after at least 5 years of service with the
Company and/or a Designated Subsidiary. With respect to a Termination by a
Non-Employee Director, Retirement shall mean the failure to stand for reelection
or the failure to be reelected at or after a Non-Employee Director has attained
age 65 or, with the consent of the Board, before age 65 but after age 55.

        2.26    "Stock Appreciation Right"    shall mean the right pursuant to
an Award granted under Article Seven. A Tandem Stock Appreciation Right might
shall mean the right to surrender to the Company all (or a portion) of a Stock
Option in exchange for an amount equal to the difference between (i) the Fair
Market Value, as of the date such Stock Option (or such portion thereof) is

2

--------------------------------------------------------------------------------


surrendered, of the shares of Common Stock covered by such Stock Option (or such
portion thereof), and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof). A Non-Tandem Stock Appreciation Right shall mean the
right to receive an amount equal to the difference between (x) the Fair Market
Value of a share of Common Stock as of the date such Right is exercised, and
(y) the Fair Market Value of a share of Common Stock as of the date such Right
is awarded, otherwise than on surrender of a Stock Option.

        2.27    "Stock Option"    or "Option" shall mean any option to purchase
shares of Common Stock (including Restricted Stock and Performance Shares, if
the Committee so determines) granted pursuant to Article Six.

        2.28    "Termination"    shall mean a termination of a Participant's
employment or directorship for reasons other than a military or personal leave
of absence granted by the Company or a transfer of a Participant from the
Company or a Designated Subsidiary to another Designated Subsidiary or to the
Company or to any affiliate as defined in Section 414 of the Code.

        2.29    "Transfer"    shall mean anticipate, alienate, attach, sell,
assign, pledge, encumber, charge or otherwise transfer. Transferred and
Transferable shall have a correlative meaning.

3

--------------------------------------------------------------------------------


ARTICLE THREE

Administration

        3.1    The Committee.    The Plan shall be administered and interpreted
by the Committee.

        3.2    Awards.    The Committee shall have full authority to grant,
pursuant to the terms of this Plan, to Eligible Employees and Non-Employee
Directors: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Performance Shares, (v) Performance Units and (vi) Other Stock-Based
Awards. In particular, the Committee shall have the authority:

(a)to select the Eligible Employees and Non-Employee Directors to whom Awards
may from time to time be granted hereunder;

(b)to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Employees or Non-Employee
Directors;

(c)to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

(d)to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Stock Option or other Award and the shares of Common
Stock relating thereto, based on such factors, if any, as the Committee shall
determine, in its sole discretion);

(e)to determine whether, to what extent and under what circumstances grants of
Options and other Awards under this Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
this Plan;

(f)to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.4(k); and

(g)to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under this Plan shall
be deferred either automatically or at the election of the Participant.

        3.3    Guidelines.    Subject to Article Thirteen hereof, the Committee
shall have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing this Plan and perform all acts, including the
delegation of its administrative responsibilities, as it shall, from time to
time, deem advisable; to construe and interpret the terms and provisions of this
Plan and any Award issued under this Plan (and any agreements relating thereto);
and to otherwise supervise the administration of this Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in this
Plan or in any agreement relating thereto in the manner and to the extent it
shall deem necessary to carry this Plan into effect. Notwithstanding the
foregoing, no action of the Committee under this Section 3.3 shall impair the
rights of any Participant without the Participant's consent. To the extent
applicable, this Plan is intended to comply with the applicable requirements of
Rule 16b-3 and Section 162(m) of the Code, and this Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.

        3.4    Decisions Final.    Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Company, the Board, or
the Committee (or any of its members) arising out of or in connection with the
Plan shall be within the absolute discretion of all and each of them, as the
case may be, and shall be final, binding and conclusive on the Company and all
employees and Participants and their respective heirs, executors,
administrators, successors and assigns.

4

--------------------------------------------------------------------------------


        3.5    Reliance on Counsel.    The Company, the Board or the Committee
may consult with legal counsel, who may be counsel for the Company or other
counsel, with respect to its obligations or duties hereunder, or with respect to
any action or proceeding or any question of law, and shall not be liable with
respect to any action taken or omitted by it in good faith pursuant to the
advice of such counsel.

ARTICLE FOUR

Share Limitation

        4.1    Shares.    

(a)Aggregate Limitations. The maximum aggregate number of shares of Common Stock
which may be issued or used for reference purposes under this Plan or with
respect to which Awards may be granted shall not exceed 2,000,000 shares
(subject to any increase or decrease pursuant to Section 4.2) which may be
either authorized and unissued Common Stock or outstanding Common Stock
reacquired by the Company. If any Option or Non-Tandem Stock Appreciation Right
granted under this Plan shall expire, terminate or be cancelled for any reason
without having been exercised in full, or payment shall have been made in other
than Common Stock, the number of unpurchased shares shall again be available for
the purposes of the Plan; provided, however, that if such expired, terminated or
cancelled Option shall have been issued in tandem with a Stock Appreciation
Right or other Award, none of such unpurchased shares shall again become
available for purposes of this Plan to the extent that the related right or
Award granted under this Plan is exercised. Further, if any shares of Common
Stock granted hereunder are forfeited or any other Award otherwise terminates
without the delivery of shares of Common Stock upon the lapse of restrictions,
the shares subject to such grant, to the extent of such forfeiture or
termination, shall again be available under this Plan. In determining the number
of shares of Common Stock available for Awards other than awards of Incentive
Stock Options, if Common Stock has been exchanged by a Participant as full or
partial payment to the Company, or for withholding, in connection with the
exercise of a Stock Option or the number shares of Common Stock otherwise
deliverable has been reduced for withholding, the number of shares of Common
Stock exchanged as payment in connection with the exercise or reduction for
withholding shall again be available for purposes of Awards under this Plan.

(b)Individual Participant Limitations. The maximum number of shares of Common
Stock with respect to which any Award may be granted under this Plan during any
fiscal year of the Company to each Eligible Employee shall be 500,000 shares or,
in the case of Performance Units, shall have a maximum value at grant of
$500,000 (subject to any increase or decrease pursuant to Section 4.2). To the
extent that shares of Common Stock for which Awards are permitted to be granted
to an Eligible Employee pursuant to this Section 4.1(b) during a fiscal year of
the Company are not covered by a grant of an Award in the Company's fiscal year,
such shares of Common Stock shall be available for grant or issuance to the
Eligible Employee in any subsequent fiscal year during the term of this Plan,
provided that, in the aggregate, no more than 750,000 shares (or, in the case of
Performance Units, a maximum value of $750,000) may be subject to Awards to an
Eligible Employee granted during any fiscal year (subject to any increase or
decrease pursuant to Section 4.2).

        4.2    Changes.    In the event of any change in the capital stock of
the Company by reason of any stock dividend or distribution, stock split or
reverse stock split, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares, distribution with respect to its
outstanding Common Stock of capital stock other than Common Stock, re
classification of its capital stock, issuance of warrants or options to purchase
any Common Stock or securities convertible into Common Stock, or rights offering
to purchase capital stock at a price below fair market value, or any similar
change affecting the capital stock of the Company; then the aggregate number and
kind of shares which

5

--------------------------------------------------------------------------------


thereafter may be issued under this Plan, the number and kind of shares subject
to outstanding Options granted under this Plan and the purchase price thereof,
and the number and kind of shares subject to other outstanding Awards (including
but not limited to Awards of Restricted Stock, Performance Shares and Other
Stock-Based Awards) granted under this Plan, shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem equitable
to prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under this Plan, and any such adjustment determined
by the Committee in good faith shall be binding and conclusive on the Company
and all Participants and employees and their respective heirs, executors,
administrators, successors and assigns. Any such adjusted Option price shall
also be used to determine the amount payable by the Company upon the exercise of
any Stock Appreciation Right associated with any Stock Option.

        4.3    Fractional Shares.    Fractional shares of Common Stock resulting
from any adjustment to Awards pursuant to this Article 4 shall be aggregated
until, and eliminated at, the time of exercise by rounding-down for fractions
less than one-half and rounding-up for fractions equal to or greater than
one-half. No cash settlements shall be made with respect to fractional shares
eliminated by rounding. Notice of any adjustment shall be given by the Committee
to each Participant whose Award has been adjusted and such adjustment (whether
or not such notice is given) shall be effective and binding for all purposes of
this Plan.

        4.4    Acquisition Event.    In the event of a merger or consolidation
in which the Company is not the surviving entity or in the event of any
transaction that results in the acquisition of substantially all of the
Company's outstanding Common Stock by a single person or entity or by a group of
persons and/or entities acting in concert, or in the event of the sale or
transfer of all or substantially all of the Company's assets (all of the
foregoing being referred to as "Acquisition Events"), then, the Committee may,
in its sole discretion, terminate all outstanding Stock Options granted to
Participants, effective as of the date of the Acquisition Event, by delivering
notice of termination to each such individual at least twenty (20) days prior to
the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of his or her Stock Options that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Stock Option), but any such exercise shall be contingent upon
and subject to the occurrence of the Acquisition Event, and, provided that, if
the Acquisition Event does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void. If an Acquisition Event occurs but the Committee does
not terminate the outstanding Stock Options pursuant to this Section, then the
provisions of Section 4.2 and Article Twelve shall apply.

        4.5    Purchase Price.    Notwithstanding any provision of this Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall be issued for a consideration which
shall not be less than par value.

ARTICLE FIVE

Eligibility

        5.1        Non-Employee Director, senior officers, senior management and
key employees of the Company and its Designated Subsidiaries, including any such
individuals who are also members of the Executive Committee of the Company's
Board of Directors, are eligible to be granted Options and other Awards under
this Plan. Eligibility under this Plan shall be determined by the Committee in
its sole discretion.

6

--------------------------------------------------------------------------------


ARTICLE SIX

Stock Options

        6.1    Options.    Stock Options may be granted alone or in addition to
other Awards granted under this Plan. Each Stock Option granted under this Plan
shall be of one of two types: (i) an Incentive Stock Option or (ii) a
Non-Qualified Stock Option.

        6.2    Grants.    The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options, or both types of Stock Options (in each case with or without Stock
Appreciation Rights). To the extent that any Stock Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of its exercise or otherwise), such Stock Option or the portion thereof which
does not qualify shall constitute a separate Non-Qualified Stock Option.

        6.3    Incentive Stock Options.    Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422.

        6.4    Terms of Options.    Options granted under this Plan shall be
subject to the following terms and conditions and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:

(a)Option Price. The option price per share of Common Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than 100% (or, in the case of a 10% shareholder of the Company or a
subsidiary within the meaning of Code Section 424 (a "Ten Percent Shareholder"),
110%) of the Fair Market Value of the Common Stock at grant if the Stock Option
is intended to be an Incentive Stock Option.

(b)Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall be exercisable more than ten years (or, in
the case of a Ten Percent Shareholder, five years) after the date the Option is
granted, and no Non-Qualified Stock Option shall be exercisable more than ten
years and one day after the date the Option is granted.

(c)Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant; provided, however, that, except as provided in subsections (f), (g) and
(h) below and Article Thirteen, unless otherwise determined by the Committee at
grant, no Stock Option shall be exercisable prior to the first anniversary date
of the granting of the Option. If the Committee provides, in its discretion,
that any Stock Option is exercisable only in installments, the Committee may
waive such installment exercise provisions at any time at or after grant in
whole or in part, based on such factors, if any, as the Committee shall
determine, in its sole discretion.

(d)Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Stock Options may be
exercised in whole or in part at any time during the option term, by giving
written notice of exercise to the Company specifying the number of shares of
Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price in such form, or such other arrangement for the
satisfaction of the purchase price, as the Committee may accept, in its sole
discretion. If and to the extent determined by the Committee in its sole
discretion at or after grant, payment in full or in part may also be made in the
form of Common Stock (other than Restricted Stock) that is owned by the
Participant for at least six months (or such other period necessary to

7

--------------------------------------------------------------------------------

avoid a charge, for accounting purposes, against the Company's earnings as
reported in its financial statements) (and for which the Participant has good
title free and clear of any liens and encumbrances) or Restricted Stock. No
shares of Common Stock shall be issued until payment, as provided herein,
therefor has been made or provided for. A Participant shall generally have the
rights to dividends or other rights of a shareholder with respect to shares
subject to the Option when the optionee has given written notice of exercise,
has paid for such shares as provided herein, and, if requested, has given the
representation described in Section 15.1. Notwithstanding the foregoing, if
payment in full or in part has been made in the form of Restricted Stock, an
equivalent number of shares of Common Stock issued on exercise of the Option
shall be subject to the same restrictions and conditions, and during the
remainder of the Restriction Period, applicable to the shares of Restricted
Stock surrendered therefor.

(e)Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant's lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
determine, in its sole discretion, at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as specified by the Committee. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred otherwise than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of this Plan and the applicable Award agreement. Any shares of Common
Stock acquired upon the exercise of a Non-Qualified Stock Option by a
permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non-Qualified Stock
Option shall be subject to the terms of this Plan and the applicable Award
agreement.

(f)Termination by Death. Subject to subsection (j) below, if a Participant's
employment or directorship by the Company or a Designated Subsidiary terminates
by reason of death, any Stock Option held by such Participant, unless otherwise
determined by the Committee at grant, shall be fully vested and may thereafter
be exercised by the legal representative of the estate, for a period of one year
(or such other period as the Committee may specify at grant) from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.

(g)Termination by Reason of Disability. Subject to subsection (j) below, if a
Participant's employment or directorship by the Company or a Designated
Subsidiary terminates by reason of Disability, any Stock Option held by such
Participant, unless otherwise determined by the Committee at grant, shall be
fully vested and may thereafter be exercised by the Participant for a period of
three years (or such other period as the Committee may specify at grant) from
the date of such Termination or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided, however, that, if the
Participant dies within such three-year period (or such other period as the
Committee shall specify at grant), any unexercised Stock Option held by such
Participant shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of a Termination by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non-Qualified Stock Option.

8

--------------------------------------------------------------------------------

(h)Termination by Reason of Retirement. Subject to subsection (j), if a
Participant's employment or directorship by the Company or a Designated
Subsidiary terminates by reason of Retirement, any Stock Option held by such
Participant, unless otherwise determined by the Committee at grant, shall be
fully vested and may thereafter be exercised by the Participant for a period of
three years (or such other period as the Committee may specify at grant) from
the date of such Termination or the expiration of the stated term of such Stock
Option, whichever period is the shorter; provided, however, that, if the
Participant dies within such three-year period, any unexercised Stock Option
held by such Participant shall thereafter be exercisable, to the extent to which
it was exercisable at the time of death, for a period of twelve months from the
date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. In the event of a Termination by reason
of Retirement, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non-Qualified Stock Option.

(i)Other Termination. Unless otherwise determined by the Committee at or after
grant, if a Participant's employment or directorship by the Company or a
Designated Subsidiary terminates for any reason other than death, Disability or
Retirement, the Stock Option shall thereupon terminate, except that such Stock
Option may be exercised, to the extent it was exercisable immediately preceding
such Termination, for the lesser of three months or the balance of such Stock
Option's term if the Participant is involuntarily terminated by the Company or
the Designated Subsidiary without cause, as determined by the Committee in its
sole discretion.

(j)Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year under the Plan and/or any other stock
option plan of the Company or any subsidiary or parent corporation (within the
meaning of Section 424 of the Code) exceeds $100,000, such excess shall be
treated as Non-Qualified Stock Options.

To the extent permitted under Section 422 of the Code, or the applicable
regulations thereunder or any applicable Internal Revenue Service pronouncement,
if (i) a Participant's employment with the Company or a Designated Subsidiary is
terminated by reason of death, Disability or Retirement and (ii) the portion of
any Incentive Stock Option that is otherwise exercisable during the
post-termination period specified under subsections (f), (g) or (h) above,
computed without regard to the $100,000 limitation currently contained in
Section 422(d) of the Code, is greater than the portion of such Stock Option
that is immediately exercisable as an Incentive Stock Option during such
post-termination period under Section 422 of the Code, such excess shall be
treated as a Non-Qualified Stock Option. If the exercise of an Incentive Stock
Option is accelerated by reason of a Change in Control (as defined in
Section 12.2), any portion of such Option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in
Section 422(d) of the Code shall be treated as a Non Qualified Stock Option.

Should any of the foregoing provisions not be necessary in order for the Stock
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the shareholders of the Company.

(k)Buyout and Settlement Provisions. The Committee may at any time offer to buy
out an Option previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the Participant at the time that
such offer is made.

9

--------------------------------------------------------------------------------



In addition, if the Option agreement so provides at grant or is amended (with
the Participant's consent) after grant and prior to exercise to so provide, the
Committee may require that all or part of the shares of Common Stock to be
issued with respect to the spread value of an exercised Option take the form of
Performance Shares or Restricted Stock, which shall be valued on the date of
exercise on the basis of the Fair Market Value of such Performance Shares or
Restricted Stock determined without regard to the deferral limitations and/or
forfeiture restrictions involved.

ARTICLE SEVEN

Stock Appreciation Rights

        7.1    Tandem Stock Appreciation Rights.    Stock Appreciation Rights
may be granted in conjunction with all or part of any Stock Option (a "Reference
Stock Option") granted under this Plan ("Tandem Stock Appreciation Rights"). In
the case of a Non-Qualified Stock Option, such rights may be granted either at
or after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.

        7.2    Terms and Conditions of Tandem Stock Appreciation
Rights.    Tandem Stock Appreciation Rights shall be subject to such terms and
conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee, including the following:

(a)Term. A Tandem Stock Appreciation Right or applicable portion thereof granted
with respect to a Reference Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee in its sole discretion
at the time of grant, a Tandem Stock Appreciation Right granted with respect to
less than the full number of shares covered by the Reference Stock Option shall
not be reduced until and then only to the extent the exercise or termination of
the Reference Stock Option causes the number of shares covered by the Tandem
Stock Appreciation Right to exceed the number of shares remaining available and
unexercised under the Reference Stock Option.

(b)Exercisability. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of Article
Six and this Article Seven; provided, however, that any Tandem Stock
Appreciation Right granted subsequent to the grant of the Reference Stock Option
shall not be exercisable during the first six months of its term, except that
this special limitation shall not apply to an exercise for shares of Common
Stock in the event of death or Disability of the Participant prior to the
expiration of the six-month period.

(c)Method of Exercise. A Tandem Stock Appreciation Right may be exercised by an
optionee by surrendering the applicable portion of the Reference Stock Option.
Upon such exercise and surrender, the Participant shall be entitled to receive
an amount determined in the manner prescribed in this Section 7.2. Stock Options
which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.

(d)Payment. Upon the exercise of a Tandem Stock Appreciation Right a Participant
shall be entitled to receive up to, but no more than, an amount in cash and/or
shares of Common Stock equal in value to the excess of the Fair Market Value of
one share of Common Stock over the option price per share specified in the
Reference Stock Option multiplied by the number of shares in respect of which
the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.

10

--------------------------------------------------------------------------------

(e)Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable
only when and to the extent that the underlying Stock Option would be
Transferable under Section 6.4(e) of the Plan.

(f)Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article Four of the Plan on the
number of shares of Common Stock to be issued under the Plan.

        7.3    Non-Tandem Stock Appreciation Rights.    Non-Tandem Stock
Appreciation Rights may also be granted without reference to any Stock Options
granted under this Plan.

        7.4    Terms and Conditions of Non-Tandem Stock Appreciation
Rights.    Non-Tandem Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee, including the following:

(a)Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not be greater than ten years and one day after the
date the right is granted.

(b)Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant; provided, however, that any Non-Tandem
Stock Appreciation Right shall not be exercisable during the first six months of
its term, except that this special limitation shall not apply to an exercise for
shares of Common Stock in the event of death or Disability of the Participant
prior to expiration of this six-month period. If the Committee provides, in its
discretion, that any such right is exercisable only in installments, the
Committee may waive such installment exercise provisions at any time at or after
grant in whole or in part, based on such factors, if any, as the Committee shall
determine, in its sole discretion.

(c)Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time during the
option term, by giving written notice of exercise to the Company specifying the
number of Non-Tandem Stock Appreciation Rights to be exercised.

(d)Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or shares of Common Stock equal in value to
the excess of the Fair Market Value of one share of Common Stock on the date the
right is exercised over the Fair Market Value of one share of Common Stock on
the date the right was awarded to the Participant, with the Committee having the
right to determine the form of payment.

(e)Non-Transferability. No Non-Tandem Stock Appreciation Right shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant's lifetime, only by the Participant.

(f)Termination by Death. If a Participant's employment or directorship by the
Company or a Designated Subsidiary terminates by reason of death, any Non-Tandem
Stock Appreciation Right held by such Participant, unless otherwise determined
by the Committee at grant, shall be fully vested and may thereafter be exercised
by the legal representative of the estate, for a period of one year (or such
other period as the Committee may specify at grant) from the date of such death
or until the expiration of the stated term of such right, whichever period is
the shorter.

11

--------------------------------------------------------------------------------

(g)Termination by Reason of Disability or Retirement. If a Participant's
employment or directorship by the Company or a Designated Subsidiary terminates
by reason of Disability or Retirement, any Non-Tandem Stock Appreciation Right
held by such Participant, unless otherwise determined by the Committee at grant,
shall be fully vested and may thereafter be exercised by the Participant for a
period of three years (or such other period as the Committee may specify at
grant) from the date of such Termination or until the expiration of the stated
term of such right, whichever period is the shorter; provided, however, that, if
the Participant dies within such three-year period (or such other period as the
Committee shall specify at grant), any unexercised Non-Tandem Stock Appreciation
Right held by such Participant shall thereafter be exercisable to the extent to
which it was exercisable at the time of death for a period of twelve months from
the date of such death or until the expiration of the stated term of such Right,
whichever period is the shorter.

(h)Other Termination. Unless otherwise determined by the Committee at or after
grant, if a Participant's employment or directorship by the Company or a
Designated Subsidiary terminates for any reason other than death, Disability or
Retirement, the Non-Tandem Stock Appreciation Right shall thereupon terminate,
except that such right may be exercised, to the extent it was exercisable
immediately preceding such Termination, for the lesser of three months or the
balance of the stated term of such right if the Participant is involuntarily
terminated by the Company or the Designated Subsidiary without cause, as
determined by the Committee in its sole discretion.

ARTICLE EIGHT

Restricted Stock

        8.1    Awards of Restricted Stock.    Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the Eligible Employees and Non-Employee Directors, to
whom, and the time or times at which, grants of Restricted Stock shall be made,
the number of shares to be awarded, the price (if any) to be paid by the
Participant (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards.

        The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.

        8.2    Awards and Certificates.    Eligible Employees and Non-Employee
Directors selected to receive Restricted Stock shall not have any rights with
respect to such Award, unless and until such Participant has delivered a fully
executed copy of the agreement evidencing the Award to the Company and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

(a)Purchase Price. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be less than their par value and may be zero.

(b)Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

(c)Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant,

12

--------------------------------------------------------------------------------

and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of Price Communications
Corporation (the "Company") 2003 Long Term Incentive Plan and an Agreement
entered into between the registered owner and the Company
dated                        . Copies of such Plan and Agreement are on file at
the principal office of the Company."

(d)Custody. The Committee shall require that the stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any grant of Restricted Stock,
the Participant shall have delivered a duly signed stock power, endorsed in
blank, relating to the Common Stock covered by such Award.

        8.3    Restrictions and Conditions.    The shares of Restricted Stock
awarded pursuant to this Plan shall be subject to the following restrictions and
conditions:

(a)Restriction Period. (i) Subject to the provisions of this Plan and the Award
agreement, during a period set by the Committee commencing with the date of such
Award (the "Restriction Period"), the Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under this Plan. Within these
limits, based on service, attainment of objective performance goals established
pursuant to Section 8.3(a)(ii) below and/or such other factors or criteria as
the Committee may determine in its sole discretion, the Committee may provide
for the lapse of such restrictions in installments in whole or in part, or may
accelerate the vesting of all or any part of the Restricted Stock and/or waive
the deferral limitations for all or any part of the Restricted Stock.

        (ii) Objective Performance Goals, Formulae or Standards. If the lapse of
restrictions is based on the attainment of performance goals, the Committee
shall establish the objective performance goals and the applicable vesting
percentage of the Restricted Stock applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable fiscal year or
at such later date as otherwise determined by the Committee and while the
outcome of the performance goals are substantially uncertain. Such performance
goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.
With regard to Restricted Stock that is intended to comply with Section 162(m)
of the Code, to the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
performance goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.

(b)Rights as a Shareholder. Except as provided in this subsection (b) and
subsection (a) above, the Participant shall have, with respect to the shares of
Restricted Stock, all of the rights of a holder of shares of Common Stock of the
Company including the right to receive any dividends. The Committee, in its sole
discretion, as determined at the time of Award, may permit or require the
payment of dividends to be deferred.

(c)Termination. Subject to the applicable provisions of the Award agreement and
this Plan, upon Termination of a Participant's employment or directorship with
the Company or a Designated Subsidiary for any reason during the Restriction
Period, all shares of Restricted Stock still subject to restriction will vest or
be forfeited in accordance with the terms and conditions established by the
Committee at grant.

13

--------------------------------------------------------------------------------

(d)Hardship. In the event of hardship or other special circumstances of a
Participant whose employment or directorship with the Company or a Designated
Subsidiary is involuntarily terminated (other than for cause, as determined by
the Committee in its sole discretion), the Committee may, in its sole
discretion, waive in whole or in part any or all remaining restrictions with
respect to such Participant's shares of Restricted Stock, based on such factors
as the Committee may deem appropriate.

(e)Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant.

ARTICLE NINE

Performance Shares

        9.1    Award of Performance Shares.    Performance Shares may be awarded
either alone or in addition to other Awards granted under this Plan. The
Committee shall determine the Eligible Employees and Non-Employee Directors, to
whom, and the time or times at which, Performance Shares shall be awarded, the
number of Performance Shares to be awarded to any person, the duration of the
period (the "Performance Period") during which, and the conditions under which,
receipt of the Shares will be deferred, and the other terms and conditions of
the Award in addition to those set forth in Section 9.2.

        Except as otherwise provided herein, the Committee shall condition the
right to payment of any Performance Share upon the attainment of objective
Performance Goals established pursuant to Section 9.2(c) below and such other
nonperformance based factors or criteria as the Committee may determine in its
sole discretion.

        9.2    Terms and Conditions.    Performance Shares awarded pursuant to
this Article Nine shall be subject to the following terms and conditions:

(a)Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share that has been earned.

(b)Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, Performance Shares may not be Transferred during the
Performance Period.

(c)Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the performance goals are substantially uncertain. Such
performance goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
performance goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.

14

--------------------------------------------------------------------------------

(d)Dividends. Unless otherwise determined by the Committee at the time of grant,
amounts equal to any dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Share
will not be paid to the Participant.

(e)Payment. Following the Committee's determination in accordance with
subsection (a) above, shares of Common Stock or, as determined by the Committee
in its sole discretion, the cash equivalent of such shares shall be delivered to
the Eligible Employee or Non-Employee Director, or his legal representative, in
an amount equal to such individual's earned Performance Share. Notwithstanding
the foregoing, the Committee may, in its sole discretion and in accordance with
Section 162(m) of the Code, award an amount less than the earned Performance
Share and/or subject the payment of all or part of any Performance Share to
additional vesting, forfeiture and deferral conditions as it deems appropriate.

(f)Termination. Subject to the applicable provisions of the Award agreement and
this Plan, upon Termination of a Participant's employment or directorship with
the Company or a Designated Subsidiary for any reason during the Performance
Period for a given Award, the Performance Shares in question will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at grant.

(g)Accelerated Vesting. Based on service, performance and/or such other factors
or criteria, if any, as the Committee may determine, the Committee may, at or
after grant, accelerate the vesting of all or any part of any Performance Share
Award and/or waive the deferral limitations for all or any part of such Award.

(h)Hardship. In the event of hardship or other special circumstances of a
Participant whose employment or directorship with the Company or a Designated
Subsidiary is involuntarily terminated (other than for cause, as determined by
the Committee in its sole discretion), the Committee may, in its sole
discretion, based on such factors as the Committee may deem appropriate, waive
in whole or in part any or all of the remaining deferral limitations imposed
hereunder with respect to any or all of the Participant's Performance Shares.

ARTICLE TEN

        Performance Units

        10.1    Award of Performance Units.    Performance Units may be awarded
either alone or in addition to other Awards granted under this Plan. The
Committee shall determine the Eligible Employees and Non-Employee Directors, to
whom, and the time or times at which, Performance Units shall be awarded, the
number of Performance Units to be awarded to any person, the duration of the
period (the "Performance Cycle") during which, and the conditions under which, a
Participant's right to Performance Units will be vested, the ability of
Participants to defer the receipt of payment of such Units, and the other terms
and conditions of the Award in addition to those set forth in Section 10.2.

        A Performance Unit shall have a fixed dollar value.

        The Committee shall condition the vesting of Performance Units upon the
attainment of objective performance goals established pursuant to
Section 10.2(a) and such other nonperformance-based factors or criteria as the
Committee shall determine, in its sole discretion.

        10.2    Terms and Conditions.    The Performance Units awarded pursuant
to this Article 10 shall be subject to the following terms and conditions:

(a)Performance Goals. The Committee shall establish the objective performance
goals for the earnings of Performance Units based on a Performance Cycle
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable Performance Cycle or at such later date as permitted
under Section 162(m) of the Code and while the outcome of

15

--------------------------------------------------------------------------------

the performance goals are substantially uncertain. Such performance goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable performance goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.

(b)Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, Performance Unit Awards may not be Transferred.

(c)Vesting. At the expiration of the Performance Cycle, the Committee shall
determine the extent to which the performance goals have been achieved, and the
percentage of the Performance Units of each Participant that have vested.

(d)Payment. Subject to the applicable provisions of the Award agreement and this
Plan, at the expiration of the Performance Cycle, cash and/or share certificates
of an equivalent value (as the Committee may determine in its sole discretion)
shall be delivered to the Participant, or his legal representative, in payment
of the vested Performance Units covered by the Performance Unit Award.

(e)Termination. Subject to the applicable provisions of the Award agreement and
this Plan, upon Termination of a Participant's employment or directorship with
the Company or a Designated Subsidiary for any reason during the Performance
Cycle for a given Award, the Performance Units in question will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at grant.

(f)Accelerated Vesting. Based on service, performance and/or such other factors
or criteria, if any, as the Committee may determine, the Committee may, at or
after grant, accelerate the vesting of all or any part of any Performance Unit
and/or waive the deferral limitations for all or any part of such Award.

(g)Hardship. In the event of hardship or other special circumstances of a
Participant whose employment or directorship with the Company or a Designated
Subsidiary is involuntarily terminated (other than for cause, as determined by
the Committee in its sole discretion), the Committee may, in its sole
discretion, based on such factors as the Committee may deem appropriate, waive
in whole or in part any or all of the remaining deferral limitations imposed
hereunder with respect to any or all of the Participant's Performance Units.

ARTICLE ELEVEN

Other Stock Based Awards

        11.1    Other Awards.    Other Awards of Common Stock and other Awards
that are valued in whole or in part by reference to, or are payable in or
otherwise based on, Common Stock ("Other Stock-Based Awards"), including,
without limitation, Awards valued by reference to the performance of a
Designated Subsidiary, may be granted either alone or in addition to or in
tandem with Stock Options, Stock Appreciation Rights, Restricted Stock,
Performance Shares or Performance Units.

        Subject to the provisions of this Plan, the Committee shall have
authority to determine the Eligible Employees and Non-Employee Directors, to
whom, and the time or times at which, such Awards shall be made, the number of
shares of Common Stock to be awarded pursuant to such Awards, and all other
conditions of the Awards. The Committee may also provide for the grant of Common
Stock under such Awards upon the completion of a specified performance period.

16

--------------------------------------------------------------------------------


        11.2    Terms and Conditions.    Other Stock-Based Awards made pursuant
to this Article Eleven shall be subject to the following terms and conditions:

(a)Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, shares of Common Stock subject to Awards made under
this Article Eleven may not be Transferred prior to the date on which the shares
are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

(b)Dividends. Unless otherwise determined by the Committee at the time of Award,
subject to the provisions of the Award agreement and this Plan, the recipient of
an Award under this Article Eleven shall be entitled to receive, currently or on
a deferred basis, dividends or dividend equivalents with respect to the number
of shares of Common Stock covered by the Award, as determined at the time of the
Award by the Committee, in its sole discretion.

(c)Vesting. Any Award under this Article Eleven and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.

(d)Waiver of Limitation. In the event of the Participant's Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article.

(e)Price. Common Stock issued on a bonus basis under this Article Eleven may be
issued for no cash consideration; Common Stock purchased pursuant to a purchase
right awarded under this Article Eleven shall be priced, as determined by the
Committee in its sole discretion.

ARTICLE TWELVE

        Change in Control Provisions

        12.1    Benefits.    In the event of a Change in Control of the Company
(as defined below), and except as otherwise provided by the Committee upon the
grant of an Award, the Participant shall be entitled to the following benefits:

(a)All outstanding Stock Options and Non-Tandem Stock Appreciation Rights
granted to a Participant prior to the Change in Control shall be fully vested
and immediately exercisable in their entirety. In its sole discretion, the
Committee may provide for the purchase of any such Stock Options by the Company
or Designated Subsidiary for an amount of cash equal to the excess of the Change
in Control Price (as defined below) of the shares of Common Stock covered by
such Stock Options, over the aggregate exercise price of such Stock Options. For
purposes of this Section 12.1, Change in Control Price shall mean the higher of
(i) the highest price per share of Common Stock paid in any transaction related
to a Change in Control of the Company, or (ii) the highest Fair Market Value per
share of Common Stock at any time during the 60-day period preceding a Change in
Control.

(b)All Performance Shares and Performance Units granted to a Participant prior
to the Change in Control shall vest, at a minimum, as if the applicable
Performance Period or Performance Cycle had ended upon such Change in Control
and the determination of the extent to which any specified performance goals or
targets had been achieved had been made at such time.

(c)The restrictions to which any shares of Restricted Stock granted to a
Participant prior to the Change in Control are subject shall lapse as if the
applicable Restriction Period had ended upon such Change in Control.

17

--------------------------------------------------------------------------------



Any determination by the Committee made pursuant to paragraph (a) of this
Section 12.1 may be made as to all outstanding Awards or only as to certain
outstanding Awards specified by the Committee and any such determination may be
made prior to or after a Change in Control.

        12.2    Change in Control.    A "Change in Control" shall be deemed to
occur if (1) there shall be consummated any consolidation or merger of the
Company with or into any other corporation, any corporate reorganization
involving the Company, any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, or any sale or other disposition of shares of
capital stock of the Company, and (2) as a result of such consolidation, merger,
reorganization, sale, lease, exchange or other disposition, (A) any person or
group (as such terms are used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act), shall have become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of a majority of the Company's outstanding voting stock,
or (B) any person other than the Company shall be the beneficial owner of the
assets of the Company as described above; provided, however, that the
non-employee members of the Board immediately prior to such transaction may
determine that a Change in Control for purposes of the Plan has not occurred
where control is to be acquired by: (i) an employee stock ownership plan of the
Company; (ii) a group of persons who immediately prior to the transaction were
officers and senior employees of the Company; (iii) an entity organized directly
or indirectly by persons who immediately prior to the transaction were officers
and senior employees of the Company and who upon consummation of the transaction
will be officers and employees of the Company and of the acquiring entity, will
have representation on the board of directors of the acquiring entity and will
own at least 10% of the voting shares of the acquiring entity; (iv) an entity or
entities that acquire shares of the Company's Common Stock in a corporate
reorganization or restructuring that involves no substantial change in the
effective beneficial ownership or control of the Company; or (v) a person or
persons who at the time of or prior to the transaction announce their intention
to make no substantial change in the composition of the Board; provided,
however, that if during the 24 months after a transaction referred to in this
clause (v) of Section 12.2, individuals who at the beginning of such period
constituted the entire Board shall cease for any reason to constitute a majority
thereof unless the election of each new director who was not a director at the
beginning of such period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the
period, a Change in Control shall be deemed to have occurred as of the date the
composition of the Board is so changed.

        12.3    Limitation.    In the event that any benefits to a Participant
under this Plan, either alone or together with any other payments or benefits
otherwise owed to the Participant by the Company or a Designated Subsidiary on
or after a Change in Control would, in the Board's good faith opinion, be
subject to the excise tax under Section 4999 of the Code, or any successor
provision, the benefits under this Plan or any Award agreement shall be reduced
to the extent necessary in the Board's good faith opinion so that no portion of
the benefits provided herein shall be subject to the excise tax under
Section 4999 of the Code or any successor provision. The Board's good faith
opinion shall be conclusive, final and binding upon the Participants.

ARTICLE THIRTEEN

Termination or Amendment of the Plan

        13.1    Termination or Amendment.    Notwithstanding any other provision
of this Plan, the Board may at any time, and from time to time, amend, in whole
or in part, any or all of the provisions of the Plan (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirement referred to in Article Fifteen), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law, the rights of a Participant with

18

--------------------------------------------------------------------------------

respect to Options or other Awards granted prior to such amendment, suspension
or termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the holders of the Company's Common
Stock entitled to vote, no amendment may be made which would (i) increase the
aggregate number of shares of Common Stock that may be issued under this Plan
(except by operation of Section 4.2); (ii) increase the maximum individual
Participant limitations for a fiscal year under Section 4.1(b)(except by
operation of Section 4.2); (iii) change the classification of individuals
eligible to receive Awards under this Plan; (iv) decrease the minimum exercise
price of any Stock Option or Stock Appreciation Right; (v) extend the maximum
option period under Section 6.3; (vi) materially alter the performance criteria
for Restricted Stock, Performance Units or Performance Shares as set forth in
Exhibit A; or (vii) require shareholder approval in order for this Plan to
continue to comply with the applicable provisions of Section 162(m) of the Code
or, to the extent applicable to Incentive Stock Options, Section 422 of the
Code. In no event may this Plan be amended without the approval of the
shareholders of the Company in accordance with the applicable laws of the State
of New York to increase the aggregate number of shares of Common Stock that may
be issued under this Plan, decrease the minimum exercise price of any Stock
Option or Stock Appreciation Right, or to make any other amendment that would
require shareholder approval under the rules of any exchange or system on which
the Company's securities are listed or traded at the request of the Company.

        The Committee may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but, subject to Article 4
above, no such amendment or other action by the Committee shall impair the
rights of any holder without the holder's consent.

ARTICLE FOURTEEN

Unfunded Plan

        14.1    Unfunded Status of Plan.    This Plan is intended to constitute
an "unfunded" plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
creditor of the Company.

ARTICLE FIFTEEN

General Provisions

        15.1    Legend.    The Committee may require each person purchasing
shares of Common Stock pursuant to a Stock Option or other Award under the Plan
to represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by this Plan, the certificates for such shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
Transfer.

        All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Stock is then listed or any national securities exchange system upon whose
system the Stock is then quoted, any applicable Federal or state securities law,
and any applicable corporate law, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

19

--------------------------------------------------------------------------------


        15.2    Other Plans.    Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

        15.3    No Right to Employment.    Neither this Plan nor the grant of
any Option or other Award hereunder shall give any Participant any right with
respect to continuance of employment or directorship by the Company or any
subsidiary, nor shall they be a limitation in any way on the right of the
Company or any subsidiary by which an employee or director is employed to
terminate his employment or directorship at any time.

        15.4    Withholding of Taxes.    The Company shall have the right to
deduct from any payment to be made pursuant to this Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock or the
payment of any cash hereunder, payment by the Participant of, any Federal, state
or local taxes required by law to be withheld. Upon the vesting of Restricted
Stock, or upon making an election under Section 83(b) of the Code, a Participant
shall pay all required withholding to the Company. Any statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable or by delivering shares of Common Stock already
owned. Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

        15.5    No Assignment of Benefits.    No Option, Award or other benefit
payable under this Plan shall, except as otherwise specifically provided by law,
be Transferable in any manner, and any attempt to Transfer any such benefit
shall be void, and any such benefit shall not in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
who shall be entitled to such benefit, nor shall it be subject to attachment or
legal process for or against such person.

        15.6    Listing and Other Conditions.    

(a)As long as the Common Stock is listed on a national securities exchange or
system sponsored by a national securities association, the issue of any shares
of Common Stock pursuant to an Option or other Award shall be conditioned upon
such shares being listed on such exchange or system. The Company shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

(b)If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise, with respect to shares of Common Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company.

(c)Upon termination of any period of suspension under this Section 15.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Option.

        15.7    Governing Law.    This Plan and actions taken in connection
herewith shall be governed and construed in accordance with the laws of the
State of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).

20

--------------------------------------------------------------------------------


        15.8    Construction.    Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

        15.9    Liability.    No member of the Board, no employee of the Company
and no member of the Committee (nor the Committee itself) shall be liable for
any act or action hereunder, whether of omission or commission, by any other
member or employee or by any agent to whom duties in connection with the
administration of the Plan have been delegated or, except in circumstances
involving his bad faith, gross negligence or fraud, for anything done or omitted
to be done by himself. Members of the Board and the Committee will be entitled
to indemnification for any act or action hereunder, whether of omission or
commission, to the fullest extent permitted by the Company's Certificate of
Incorporation as now or hereinafter in effect.

        15.10    Other Benefits.    No Award granted under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its subsidiaries nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.

        15.11    Costs.    The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.

        15.12    No Right to Same Benefits.    The provisions of Awards need not
be the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

        15.13    Section 16(b) of the Exchange Act.    All elections and
transactions under this Plan by persons subject to Section 16 of the Exchange
Act involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of this Plan and the transaction of business
thereunder.

        15.14    Successor and Assigns.    The Plan shall be binding on all
successors and permitted assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate.

        15.15    Severability of Provisions.    If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

        15.16    Headings and Captions.    The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

ARTICLE SIXTEEN

Effective Date of Plan

The Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan, subject to the approval of the Plan by the
shareholders of the Company in accordance with the requirements of the laws of
the State of New York.

ARTICLE SEVENTEEN

Term of Plan

21

--------------------------------------------------------------------------------

        No Stock Option, Stock Appreciation Right, Restricted Stock, Performance
Shares, Performance Unit or Other Stock Based Award shall be granted pursuant to
the Plan on or after December 3, 2012, but Awards granted prior to such tenth
anniversary may extend beyond that date.

ARTICLE EIGHTEEN

Name of Plan

        This Plan shall be known as "The Price Communications Corporation 2003
Long Term Incentive Plan."

22

--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

        Performance goals established for purposes of the vesting of
performance-based Awards of Restricted Stock, Performance Units and/or
Performance Shares shall be based on one or more of the following performance
criteria ("Performance Criteria"): (i) the attainment of certain target levels
of, or a percentage increase in, cash flow, EBITDA, earnings per share,
after-tax or pre-tax profits, revenue or subscribers of the Company including,
without limitation, those attributable to continuing and/or other operations of
the Company (or in any case a subsidiary, division, or other operational unit of
the Company); or (ii) the attainment of certain target levels in the value of
the Common Stock.

        In addition, such Performance Criteria may be based upon the attainment
of specified levels of Company (or subsidiary, division or other operational
unit of the Company) performance under one or more of the measures described
above relative to the performance of other corporations. To the extent permitted
under Section 162(m) of the Code, but only to the extent permitted under
Section 162(m) of the Code (including, without limitation, compliance with any
requirements for shareholder approval), the Committee may: (i) designate
additional business criteria on which the performance goals may be based or
(ii) adjust, modify or amend the aforementioned business criteria.

23

--------------------------------------------------------------------------------
